Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION1350 AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 I, Narbeh Derhacobian, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: · the Quarterly Report of Adesto Technologies Corporation on Form10-Q for the quarter endedMarch 31, 2016 fully complies with the requirements of Section13(a)or 15(d) of the Securities Exchange Act of 1934; and · the information contained in such Quarterly Report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Adesto Technologies Corporation. Date:May 16,2016 By: /s/ Narbeh Derhacobian Narbeh Derhacobian President and Chief Executive Officer (Principal Executive Officer)
